DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention A, claims 1-6 in the reply filed on 5/18/2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021.

Information Disclosure Statement
The information disclosure statements (IDSs) filed on 11/15/2019, 10/23/2020, and 2/17/2021 have been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyfarth (U.S. 2003/0127144).
Seyfarth discloses a cylinder drive manifold device (abstract, 8) configured to drive a plurality of fluid pressure cylinders (at least is capable of driving fluid pressure cylinders, see also para. 9 describing hydraulic equipment actuators), the cylinder drive manifold device comprising: a block-shaped manifold (fig. 1, element 8, also para. 8) in which a plurality of holes are formed (for fluid flow, see para. 8 and the abstract) through which a fluid used to drive the plurality of fluid pressure cylinders flows (as fluid is at least capable of flowing through and the fluid worked upon has not been given patentable weight in the apparatus claim, but see also paras. 8 and 9), wherein the manifold is configured to enable a plurality of switching valves to be mounted thereon (as the manifold is a block, it is at least capable of having switching valves to be mounted thereon, but see also para. 27 and elements 1, 2, 6, 7, 3, 4, 5, and 11), the switching valves being configured to alternately supply the fluid to a first cylinder chamber and a second cylinder chamber partitioned by a piston of each of the fluid pressure cylinders (as the switching valves are not seen to be positively recited in the claim, the manifold is at least capable of having switching valves mounted thereon (as switching valves are structurally mounted thereon) and the switching valves are at least capable of supplying fluid to a first and second cylinder chamber), and a plurality of check valves (para. 39) and a plurality of throttle valves (para. 42) are incorporated in the plurality of holes of the manifold (see para. 39 and also the abstract describing active pneumatic components integrated into the cavities and passages of the block, the active components including components such as check valves and throttle valves (para. 40)).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to fairly teach or disclose the applicant’s claimed invention recited in combination in claim 2, including the plurality of introduction ports, plurality of lead-out ports, plurality of first connection ports, plurality of second connection ports, plurality of third connection ports, the check valves being provided in the third connection ports, the throttle valves being provided in the lead-out ports, and the different positional conditions further described in the claim.  It is noted the switching valves are seen to be positively required in claim 2 as at least lines 5-6 positively recite the switching valves and the different positions are described positively in association with the switching valves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dantas et al. (U.S. 2009/0094971) is considered pertinent to the field of use of the applicant’s device as it discloses a manifold in combination with hydraulic cylinders and pistons but lacks the specific details recited in claim 2 of the applicant’s claimed invention.
Yoshinura (U.S. 6,167,901) discloses a pilot transfer valve that lacks many of the specific details recited in claim 2 of the applicant’s invention but does disclose check valves at 41 and 42 within a block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753